             Case 2:16-cv-02789-MCE-AC Document 37 Filed 05/21/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 GEOFFREY D. WILSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for the United States

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA, ex rel.,                   CASE NO. 2:16-CV-02789 MCE AC
     LORAN SIMON
11
                                     Plaintiff,           ORDER RE: THE UNITED STATES’ NOTICE
12
                              v.                          OF ELECTION TO INTERVENE AND JOINT
13
     UNIVERSITY OF SAN FRANCISCO, AND                     NOTICE OF VOLUNTARY DISMISSAL
14   COMMUNITY INITIATIVES,

15                                  Defendants.

16

17

18

19

20
21

22

23

24

25

26 //

27 //

28 //

        ORDER RE: THE UNITED STATES’ NOTICE OF ELECTION   1
        TO INTERVENE AND JOINT NOTICE OF VOLUNTARY
30
        DISMISSAL
          Case 2:16-cv-02789-MCE-AC Document 37 Filed 05/21/20 Page 2 of 2

 1         Having considered the Request of the United States, and for good cause shown,

 2         IT IS HEREBY ORDERED

 3         1. That all other contents of the Court’s file in this action remain under seal and not be made

 4             public or served upon the defendant(s), except for Relator Complaint, the United States’

 5             Notice of Election to Intervene, United States’ and Relator Joint Notice of Voluntary

 6             Dismissal of this action, and this Order.

 7         2. The seal be lifted as to all matters occurring in this action after the date of this Order.

 8         3. Dismissal of this action as to all Defendants: 1) with prejudice to Relator; 2) with prejudice

 9             to the United States to the extent Relator’s claims are brought against USF under the False

10             Claims Act, arising from USF’s status as the fiscal agent which applied AmeriCorps funds to

11             support and administer the San Francisco Teacher Residency program during the 2014, 2015,

12             and 2016 grant years (the “Covered Conduct”); otherwise, without prejudice as to the United

13             States.

14         4. The matter having now been concluded in its entirety, the Clerk of Court is directed to close

15             the file.

16         IT IS SO ORDERED.

17 Dated: May 21, 2020

18

19

20
21

22

23

24

25

26

27

28

     ORDER RE: THE UNITED STATES’ NOTICE OF ELECTION       2
     TO INTERVENE AND JOINT NOTICE OF VOLUNTARY
30
     DISMISSAL
